UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06135 Templeton Institutional Funds (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31_ Date of reporting period: 9/30/16 Item 1. Schedule of Investments. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) Emerging Markets Series Industry Shares Value Common Stocks 92.3% Argentina 0.5% a Grupo Clarin SA, B, GDR, Reg S Media $ MercadoLibre Inc. Internet Software & Services Belgium 1.4% Anheuser-Busch InBev SA/NV Beverages Brazil 2.1% CETIP SA - Mercados Organizados Capital Markets M Dias Branco SA Food Products Mahle-Metal Leve SA Auto Components Totvs SA Software Cambodia 0.7% NagaCorp Ltd. Hotels, Restaurants & Leisure China 19.7% b Alibaba Group Holding Ltd., ADR Internet Software & Services b Baidu Inc., ADR Internet Software & Services Bloomage Biotechnology Corp. Ltd. Chemicals Brilliance China Automotive Holdings Ltd. Automobiles China Life Insurance Co. Ltd., H Insurance China Mobile Ltd. Wireless Telecommunication Services China Petroleum and Chemical Corp., H Oil, Gas & Consumable Fuels COSCO Shipping Ports Ltd. Transportation Infrastructure Dah Chong Hong Holdings Ltd. Distributors NetEase Inc., ADR Internet Software & Services Ping An Insurance Group Co. of China Ltd., A Insurance Poly Culture Group Corp. Ltd., H Media Tencent Holdings Ltd. Internet Software & Services Uni-President China Holdings Ltd. Food Products Weifu High-Technology Co. Ltd., B Auto Components Czech Republic 0.2% b Moneta Money Bank AS Banks Hong Kong 3.5% Dairy Farm International Holdings Ltd. Food & Staples Retailing MGM China Holdings Ltd. Hotels, Restaurants & Leisure Sands China Ltd. Hotels, Restaurants & Leisure Hungary 1.0% Richter Gedeon Nyrt Pharmaceuticals India 9.2% Bajaj Holdings & Investment Ltd. Diversified Financial Services Biocon Ltd. Biotechnology Glenmark Pharmaceuticals Ltd. Pharmaceuticals ICICI Bank Ltd. Banks Infosys Ltd. IT Services Oil & Natural Gas Corp. Ltd. Oil, Gas & Consumable Fuels Reliance Industries Ltd. Oil, Gas & Consumable Fuels Tata Chemicals Ltd. Chemicals Tata Consultancy Services Ltd. IT Services Tata Motors Ltd., A Automobiles Indonesia 4.0% Astra International Tbk PT Automobiles Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Bank Danamon Indonesia Tbk PT Banks 891,700 276,713 Semen Indonesia (Persero) Tbk PT Construction Materials 519,100 401,725 2,013,255 Kenya 0.4% Equity Group Holdings Ltd. Banks 579,300 185,856 Mexico 0.8% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 19,100 218,504 Nemak SAB de CV Auto Components 137,500 151,403 b Telesites SAB de CV Diversified Telecommunication Services 19,500 11,012 380,919 Nigeria 0.0% † Nigerian Breweries PLC Beverages 37,557 17,892 Pakistan 1.1% Habib Bank Ltd. Banks 268,700 568,228 Philippines 0.3% BDO Unibank Inc. Banks 42,700 97,075 b Bloomberry Resorts Corp. Hotels, Restaurants & Leisure 324,200 30,610 127,685 Russia 3.2% LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 6,750 328,658 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 200 9,738 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 20,799 364,815 MMC Norilsk Nickel PJSC, ADR Metals & Mining 16,400 262,072 b Yandex NV, A Internet Software & Services 32,204 677,894 1,643,177 Singapore 0.1% DBS Group Holdings Ltd. Banks 6,452 72,830 South Africa 7.9% Massmart Holdings Ltd. Food & Staples Retailing 30,309 262,377 MTN Group Ltd. Wireless Telecommunication Services 20,188 172,922 Naspers Ltd., N Media 15,915 2,756,627 Remgro Ltd. Diversified Financial Services 46,655 781,020 3,972,946 South Korea 15.6% Daelim Industrial Co. Ltd. Construction & Engineering 8,526 642,238 Fila Korea Ltd. Textiles, Apparel & Luxury Goods 8,416 729,542 Hankook Tire Co. Ltd. Auto Components 4,960 267,710 Hanon Systems Auto Components 30,095 339,088 Hite Jinro Co. Ltd. Beverages 7,270 148,963 Hyundai Development Co-Engineering & Construction Construction & Engineering 22,780 1,061,860 Hyundai Wia Corp. Auto Components 2,500 196,722 iMarketkorea Inc. Trading Companies & Distributors 15,123 176,578 Interpark Holdings Corp. Internet & Catalog Retail 9,693 44,478 KT Skylife Co. Ltd. Media 44,030 640,125 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 2,052 2,979,547 SK Hynix Inc. Semiconductors & Semiconductor Equipment 18,800 686,721 7,913,572 Taiwan 11.2% Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals 66,000 536,834 Hon Hai Precision Industry Co. Ltd. Electronic Equipment, Instruments & Components 425,920 1,075,384 Largan Precision Co. Ltd. Electronic Equipment, Instruments & Components 3,000 362,428 Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Pegatron Corp. Technology Hardware, Storage & Peripherals 218,000 561,565 Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment 535,000 3,120,505 5,656,716 Thailand 4.3% Kasikornbank PCL, fgn. Banks 112,900 611,991 Land and Houses PCL, fgn. Real Estate Management & Development 1,107,300 310,518 PTT Exploration and Production PCL, fgn. Oil, Gas & Consumable Fuels 135,700 317,771 Siam Commercial Bank PCL, fgn. Banks 51,100 218,641 Thai Beverage PCL, fgn. Beverages 992,200 705,907 2,164,828 United Kingdom 4.4% Unilever PLC Personal Products 47,201 2,236,843 United States 0.7% b IMAX Corp. Media 11,494 332,981 Total Common Stocks (Cost $38,176,924) 46,698,676 Participatory Notes 1.2% Saudi Arabia 1.2% b Deutsche Bank AG/London, Samba Financial Group, 8/03/20 Banks 35,277 165,960 b HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18 Chemicals 20,305 439,736 Total Participatory Notes (Cost $631,764) 605,696 Preferred Stocks 4.5% Brazil 4.5% c Banco Bradesco SA, 3.835%, ADR, pfd. Banks 90,120 817,388 c Itau Unibanco Holding SA, 3.569%, ADR, pfd. Banks 134,042 1,466,420 Total Preferred Stocks (Cost $1,411,257) 2,283,808 Total Investments before Short Term Investments (Cost $40,219,945) 49,588,180 Short Term Investments (Cost $997,132) 2.0% Money Market Funds 2.0% United States 2.0% b,d Institutional Fiduciary Trust Money Market Portfolio 997,132 997,132 Total Investments (Cost $41,217,077) 100.0% 50,585,312 Other Assets, less Liabilities 0.0% † 680 Net Assets 100.0% $ 50,585,992 † Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $415,740, representing 0.8% of net assets. b Non-income producing. c Variable rate security. The rate shown represents the yield at period end. d See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt GDR - Global Depositary Receipt Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) Foreign Smaller Companies Series Industry Shares Value Common Stocks 94.8% Belgium 1.9% Barco NV Electronic Equipment, Instruments & Components 183,910 $ 14,436,462 Ontex Group NV Personal Products 183,400 5,820,403 20,256,865 Bermuda 1.4% Axis Capital Holdings Ltd. Insurance 261,330 14,198,059 Brazil 1.5% Grendene SA Textiles, Apparel & Luxury Goods 1,014,700 5,578,945 M Dias Branco SA Food Products 255,000 10,426,897 16,005,842 Canada 6.3% a,b Aritzia Inc. Textiles, Apparel & Luxury Goods 60,000 731,456 c Badger Daylighting Ltd. Construction & Engineering 659,200 14,239,263 Canaccord Genuity Group Inc. Capital Markets 1,228,438 4,408,505 Dorel Industries Inc., B Household Durables 189,000 5,086,274 Enerflex Ltd. Energy Equipment & Services 616,100 6,604,844 c Genworth MI Canada Inc. Thrifts & Mortgage Finance 275,000 7,073,793 HudBay Minerals Inc. Metals & Mining 292,235 1,155,625 Laurentian Bank of Canada Banks 149,900 5,598,764 Mullen Group Ltd. Energy Equipment & Services 854,000 10,710,381 Russel Metals Inc. Trading Companies & Distributors 319,500 5,100,023 Shawcor Ltd., A Energy Equipment & Services 218,400 5,386,573 66,095,501 China 3.5% AAC Technologies Holdings Inc. Electronic Equipment, Instruments & Components 778,500 7,823,793 China ZhengTong Auto Services Holdings Ltd. Specialty Retail 11,103,500 3,507,265 Goodbaby International Holdings Ltd. Household Products 15,905,600 8,243,634 Greatview Aseptic Packaging Co. Ltd. Containers & Packaging 13,024,300 6,884,634 Shanghai Haohai Biological Technology Co. Ltd., H Biotechnology 1,041,400 5,102,039 Xtep International Holdings Ltd. Textiles, Apparel & Luxury Goods 10,077,300 4,703,221 36,264,586 Colombia 1.0% a Gran Tierra Energy Inc. (CAD Traded) Oil, Gas & Consumable Fuels 2,863,400 8,574,164 a Gran Tierra Energy Inc. (USD Traded) Oil, Gas & Consumable Fuels 449,100 1,351,791 9,925,955 Finland 4.0% Amer Sports OYJ Leisure Products 672,512 20,572,033 Huhtamaki OYJ Containers & Packaging 444,240 20,698,364 41,270,397 France 0.4% Beneteau S.A. Leisure Products 426,015 4,342,314 Germany 6.4% Gerresheimer AG Life Sciences Tools & Services 242,500 20,610,802 Grand City Properties SA Real Estate Management & Development 659,580 12,897,507 Jenoptik AG Electronic Equipment, Instruments & Components 677,550 12,388,478 Rational AG Machinery 40,860 20,479,638 66,376,425 Hong Kong 6.7% Luk Fook Holdings (International) Ltd. Specialty Retail 3,586,000 8,784,286 Sitoy Group Holdings Ltd. Textiles, Apparel & Luxury Goods 11,337,000 4,282,608 Stella International Holdings Ltd. Textiles, Apparel & Luxury Goods 2,949,062 5,011,202 Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Techtronic Industries Co. Ltd. Household Durables Value Partners Group Ltd. Capital Markets Vinda International Holdings Ltd. Household Products VTech Holdings Ltd. Communications Equipment India 1.9% Dewan Housing Finance Corp. Ltd. Thrifts & Mortgage Finance Jain Irrigation Systems Ltd. Machinery Italy 2.1% Azimut Holding SpA Capital Markets Interpump Group SpA Machinery Japan 20.0% Anritsu Corp. Electronic Equipment, Instruments & Components Asahi Co. Ltd. Specialty Retail Asics Corp. Textiles, Apparel & Luxury Goods Bunka Shutter Co. Ltd. Building Products Capcom Co. Ltd. Software Daibiru Corp. Real Estate Management & Development Descente Ltd. Textiles, Apparel & Luxury Goods Dowa Holdings Co. Ltd. Metals & Mining Fuji Oil Holdings Inc. Food Products IDOM Inc. Specialty Retail Kobayashi Pharmaceutical Co. Ltd. Personal Products Koshidaka Holdings Co. Ltd. Hotels, Restaurants & Leisure KYB Corp. Auto Components a Laox Co. Ltd. Specialty Retail MEITEC Corp. Professional Services Nachi-Fujikoshi Corp. Machinery Nihon Parkerizing Co. Ltd. Chemicals Shinko Plantech Co. Ltd. Energy Equipment & Services Square Enix Holdings Co. Ltd. Software Sumitomo Rubber Industries Ltd. Auto Components TechnoPro Holdings Inc. Professional Services Tsugami Corp. Machinery Tsumura & Co. Pharmaceuticals a Ushio Inc. Electrical Equipment Luxembourg 1.1% a Stabilus SA Machinery Netherlands 5.6% Aalberts Industries NV Machinery Accell Group NV Leisure Products Arcadis NV Construction & Engineering Beter Bed Holding NV Specialty Retail d Refresco Group NV, Reg S Beverages Norway 0.5% Tomra Systems ASA Commercial Services & Supplies Philippines 0.9% Metropolitan Bank & Trust Co. Banks Vista Land & Lifescapes Inc. Real Estate Management & Development Poland 0.6% CCC SA Textiles, Apparel & Luxury Goods Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) South Korea 4.3% BNK Financial Group Inc. Banks DGB Financial Group Inc. Banks a Hyundai Mipo Dockyard Co. Ltd. Machinery KIWOOM Securities Co. Ltd. Capital Markets Korea Investment Holdings Co. Ltd. Capital Markets Spain 2.0% Construcciones y Auxiliar de Ferrocarriles SA Machinery Tecnicas Reunidas SA Energy Equipment & Services Sweden 3.7% Bulten AB Auto Components Cloetta AB, B Food Products Duni AB Household Durables Tethys Oil AB Oil, Gas & Consumable Fuels d The Thule Group AB, Reg S Leisure Products Switzerland 4.2% a Basilea Pharmaceutica AG Biotechnology Bucher Industries AG Machinery c Logitech International SA Technology Hardware, Storage & Peripherals Vontobel Holding AG Capital Markets Taiwan 4.3% Casetek Holdings Ltd. Technology Hardware, Storage & Peripherals Chicony Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Giant Manufacturing Co. Ltd. Leisure Products Simplo Technology Co. Ltd. Electronic Equipment, Instruments & Components Tripod Technology Corp. Electronic Equipment, Instruments & Components Thailand 1.2% L.P.N. Development PCL, fgn. Real Estate Management & Development Pruksa Real Estate PCL, fgn. Real Estate Management & Development TISCO Financial Group PCL Banks TISCO Financial Group PCL, fgn. Banks United Kingdom 9.3% Bellway PLC Household Durables Bovis Homes Group PLC Household Durables Devro PLC Food Products DFS Furniture PLC Household Durables Dignity PLC Diversified Consumer Services Foxtons Group PLC Real Estate Management & Development Greggs PLC Food & Staples Retailing Laird PLC Electronic Equipment, Instruments & Components a LivaNova PLC Health Care Equipment & Supplies Man Group PLC Capital Markets Oxford Instruments PLC Electronic Equipment, Instruments & Components SIG PLC Trading Companies & Distributors Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) a Vectura Group PLC Pharmaceuticals Total Common Stocks (Cost $826,598,514) Preferred Stocks (Cost $4,891,169) 0.5% Brazil 0.5% e Alpargatas SA, 6.285%, pfd. Textiles, Apparel & Luxury Goods Total Investments before Short Term Investments (Cost $831,489,683) Principal Amount Short Term Investments (Cost $64,393,315) 6.2% U.S. Government and Agency Securities 4.2% United States 4.2% f FHLB, 10/03/16 $ f FHLMC, 10/03/16 Total U.S. Government and Agency Securities (Cost $43,899,337) Total Investments before Money Market Funds (Cost $875,389,020) Shares Investments from Cash Collateral Received for Loaned Securities (Cost $20,493,978) 2.0% Money Market Funds 2.0% United States 2.0% a,g Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $895,882,998) 101.5% Other Assets, less Liabilities ( ) % ) Net Assets 100.0% $ a Non-income producing. b Security purchased on a delayed delivery basis. c A portion or all of the security is on loan at September 30, 2016. d Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2016, the aggregate value of these securities was $34,695,788 representing 3.3% of net assets. e Variable rate security. The rate shown represents the yield at period end. f The security was issued on a discount basis with no stated coupon rate. g See Note 5 regarding investments in affiliated management investment companies. A BBREVIATIONS Currency CAD - Canadian Dollar USD - United States Dollar Selected Portfolio FHLB - Federal Home Loan Bank FHLMC - Federal Home Loan Mortgage Corp. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) Global Equity Series Industry Shares Value Common Stocks 94.7% Austria 0.5% UNIQA Insurance Group AG Insurance $ Belgium 0.4% UCB SA Pharmaceuticals China 4.9% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H Insurance China Mobile Ltd. Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services CRRC Corp. Ltd., H Machinery GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment Haier Electronics Group Co. Ltd. Household Durables Kunlun Energy Co. Ltd. Oil, Gas & Consumable Fuels Shanghai Pharmaceuticals Holding Co. Ltd., H Health Care Providers & Services Sinopharm Group Co. Ltd. Health Care Providers & Services France 8.0% AXA SA Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Credit Agricole SA Banks Sanofi Pharmaceuticals Technip SA Energy Equipment & Services Total SA, B Oil, Gas & Consumable Fuels Zodiac Aerospace Aerospace & Defense Germany 6.8% Bayer AG Pharmaceuticals a Deutsche Boerse AG Capital Markets Deutsche Lufthansa AG Airlines HeidelbergCement AG Construction Materials Lanxess AG Chemicals Merck KGaA Pharmaceuticals Metro AG Food & Staples Retailing a MorphoSys AG Life Sciences Tools & Services SAP SE Software Siemens AG, ADR Industrial Conglomerates Hong Kong 0.5% CK Hutchison Holdings Ltd. Industrial Conglomerates India 0.2% Housing Development Finance Corp. Ltd. Thrifts & Mortgage Finance Ireland 1.3% CRH PLC Construction Materials Israel 1.4% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Italy 1.6% Eni SpA Oil, Gas & Consumable Fuels Quarterly Statement of Investments | See Notes to Statements of Investments. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) UniCredit SpA Banks Japan 8.8% IHI Corp. Machinery INPEX Corp. Oil, Gas & Consumable Fuels Konica Minolta Inc. Technology Hardware, Storage & Peripherals Nissan Motor Co. Ltd. Automobiles Omron Corp. Electronic Equipment, Instruments & Components Panasonic Corp. Household Durables SoftBank Group Corp. Wireless Telecommunication Services Sumitomo Metal Mining Co. Ltd. Metals & Mining Suntory Beverage & Food Ltd. Beverages a Toshiba Corp. Industrial Conglomerates Toyota Motor Corp. Automobiles Netherlands 2.3% Akzo Nobel NV Chemicals NN Group NV Insurance a QIAGEN NV Life Sciences Tools & Services Norway 1.0% Telenor ASA Diversified Telecommunication Services Portugal 1.4% Galp Energia SGPS SA, B Oil, Gas & Consumable Fuels Singapore 0.7% Singapore Telecommunications Ltd. Diversified Telecommunication Services South Korea 4.2% Hana Financial Group Inc. Banks Hyundai Mobis Co. Ltd. Auto Components Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals Spain 0.8% Telefonica SA Diversified Telecommunication Services Sweden 0.2% Getinge AB, B Health Care Equipment & Supplies Switzerland 3.8% ABB Ltd. Electrical Equipment a Basilea Pharmaceutica AG Biotechnology a Glencore PLC Metals & Mining Roche Holding AG Pharmaceuticals UBS Group AG Capital Markets Taiwan 0.7% Taiwan Semiconductor Manufacturing Co. Ltd., ADR Semiconductors & Semiconductor Equipment Thailand 0.7% Bangkok Bank PCL, NVDR Banks United Kingdom 12.2% Aviva PLC Insurance Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) BAE Systems PLC Aerospace & Defense 274,780 1,867,122 Barclays PLC Banks 1,002,590 2,181,582 BP PLC Oil, Gas & Consumable Fuels 936,690 5,465,937 GlaxoSmithKline PLC Pharmaceuticals 116,330 2,478,481 HSBC Holdings PLC Banks 518,400 3,819,652 Kingfisher PLC Specialty Retail 284,080 1,388,427 Petrofac Ltd. Energy Equipment & Services 122,490 1,416,049 Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels 165,130 4,276,222 Sky PLC Media 202,900 2,352,208 a Standard Chartered PLC Banks 254,235 2,071,375 a Subsea 7 SA Energy Equipment & Services 187,200 2,010,812 Vodafone Group PLC Wireless Telecommunication Services 1,027,702 2,955,201 33,686,780 United States 32.3% Allegheny Technologies Inc. Metals & Mining 90,730 1,639,491 a Allergan PLC Pharmaceuticals 16,170 3,724,113 a Alphabet Inc., A Internet Software & Services 5,250 4,221,315 American International Group Inc. Insurance 47,200 2,800,848 Amgen Inc. Biotechnology 23,750 3,961,737 Apache Corp. Oil, Gas & Consumable Fuels 45,360 2,897,143 Apple Inc. Technology Hardware, Storage & Peripherals 43,050 4,866,802 Applied Materials Inc. Semiconductors & Semiconductor Equipment 55,250 1,665,788 Baker Hughes Inc. Energy Equipment & Services 32,010 1,615,545 Capital One Financial Corp. Consumer Finance 46,850 3,365,236 a Celgene Corp. Biotechnology 18,870 1,972,481 Citigroup Inc. Banks 90,830 4,289,901 Comcast Corp., A Media 66,630 4,420,234 ConocoPhillips Oil, Gas & Consumable Fuels 48,670 2,115,685 Devon Energy Corp. Oil, Gas & Consumable Fuels 18,840 831,032 Eastman Chemical Co. Chemicals 17,390 1,176,955 General Motors Co. Automobiles 61,320 1,948,136 Gilead Sciences Inc. Biotechnology 46,430 3,673,542 Halliburton Co. Energy Equipment & Services 44,520 1,998,058 JPMorgan Chase & Co. Banks 70,080 4,666,627 a Knowles Corp. Electronic Equipment, Instruments & Components 105,290 1,479,325 Medtronic PLC Health Care Equipment & Supplies 26,360 2,277,504 Microsoft Corp. Software 113,160 6,518,016 Morgan Stanley Capital Markets 97,920 3,139,315 Oracle Corp. Software 97,640 3,835,299 Pfizer Inc. Pharmaceuticals 38,400 1,300,608 Rockwell Collins Inc. Aerospace & Defense 15,000 1,265,100 Stanley Black & Decker Inc. Machinery 20,710 2,546,916 SunTrust Banks Inc. Banks 63,970 2,801,886 Twenty-First Century Fox Inc., A Media 67,420 1,632,912 Voya Financial Inc. Diversified Financial Services 70,730 2,038,439 Walgreens Boots Alliance Inc. Food & Staples Retailing 30,670 2,472,615 89,158,604 Total Common Stocks (Cost $237,321,772) 261,237,809 Preferred Stocks (Cost $1,792,160) 0.3% Germany 0.3% b Draegerwerk AG & Co. KGAA, 0.30%, pfd. Health Care Equipment & Supplies 14,400 1,031,810 Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Total Investments before Short Term Investments (Cost $239,113,932) Short Term Investments 4.5% Principal Amount Time Deposits 4.5% United States 4.5% Bank of Montreal, 0.25%, 10/03/16 $ Royal Bank of Canada, 0.28%, 10/03/16 Total Time Deposits (Cost $12,400,000) Total Investments (Cost $251,513,932) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ a Non-income producing. b Variable rate security. The rate shown represents the yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) International Equity Series Industry Shares Value Common Stocks 98.7% Brazil 0.2% Embraer SA, ADR Aerospace & Defense $ Canada 1.2% Suncor Energy Inc. Oil, Gas & Consumable Fuels China 7.0% a Baidu Inc., ADR Internet Software & Services China Life Insurance Co. Ltd., H Insurance China Mobile Ltd. Wireless Telecommunication Services China Telecom Corp. Ltd., H Diversified Telecommunication Services CRRC Corp. Ltd., H Machinery b GCL-Poly Energy Holdings Ltd. Semiconductors & Semiconductor Equipment Haier Electronics Group Co. Ltd. Household Durables Sinopharm Group Co. Ltd. Health Care Providers & Services France 9.9% AXA SA Insurance BNP Paribas SA Banks Cie Generale des Etablissements Michelin, B Auto Components Compagnie de Saint-Gobain Building Products Sanofi Pharmaceuticals Technip SA Energy Equipment & Services Total SA, B Oil, Gas & Consumable Fuels Zodiac Aerospace Aerospace & Defense Germany 11.1% Bayer AG Pharmaceuticals a Deutsche Boerse AG Capital Markets Deutsche Lufthansa AG Airlines Deutsche Post AG Air Freight & Logistics HeidelbergCement AG Construction Materials Infineon Technologies AG Semiconductors & Semiconductor Equipment Lanxess AG Chemicals Merck KGaA Pharmaceuticals Metro AG Food & Staples Retailing SAP SE Software Siemens AG Industrial Conglomerates Hong Kong 2.5% AIA Group Ltd. Insurance Cheung Kong Property Holdings Ltd. Real Estate Management & Development CK Hutchison Holdings Ltd. Industrial Conglomerates India 1.1% Housing Development Finance Corp. Ltd. Thrifts & Mortgage Finance Ireland 2.0% CRH PLC Construction Materials Israel 1.7% Teva Pharmaceutical Industries Ltd., ADR Pharmaceuticals Quarterly Statement of Investments | See Notes to Statements of Investments Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Italy 2.7% Eni SpA Oil, Gas & Consumable Fuels 3,061,580 44,108,540 Intesa Sanpaolo SpA Banks 9,227,076 20,469,173 Tenaris SA Energy Equipment & Services 2,738,869 39,028,294 UniCredit SpA Banks 10,502,215 24,454,552 128,060,559 Japan 9.3% INPEX Corp. Oil, Gas & Consumable Fuels 4,369,500 39,192,516 Konica Minolta Inc. Technology Hardware, Storage & Peripherals 2,877,100 24,126,030 Nissan Motor Co. Ltd. Automobiles 7,153,800 69,353,714 Omron Corp. Electronic Equipment, Instruments & Components 1,073,300 38,171,425 SoftBank Group Corp. Wireless Telecommunication Services 838,900 53,976,282 Sumitomo Metal Mining Co. Ltd. Metals & Mining 3,151,000 43,100,296 Sumitomo Rubber Industries Ltd. Auto Components 1,876,200 28,097,189 Suntory Beverage & Food Ltd. Beverages 1,542,800 66,208,060 a Toshiba Corp. Industrial Conglomerates 12,188,000 40,279,978 Toyota Motor Corp. Automobiles 599,520 34,179,708 436,685,198 Mexico 0.2% Industrias Penoles SA Metals & Mining 493,070 11,799,401 Netherlands 6.9% Akzo Nobel NV Chemicals 1,054,230 71,428,200 a ASR Nederland NV Insurance 2,419,060 49,232,756 ING Groep NV Banks 6,404,490 79,099,055 NN Group NV Insurance 1,134,150 34,859,157 a QIAGEN NV Life Sciences Tools & Services 1,557,221 42,883,874 SBM Offshore NV Energy Equipment & Services 3,274,427 46,531,087 324,034,129 Norway 2.4% Statoil ASA Oil, Gas & Consumable Fuels 2,499,360 41,897,455 Telenor ASA Diversified Telecommunication Services 4,038,258 69,312,214 111,209,669 Singapore 3.3% DBS Group Holdings Ltd. Banks 4,275,613 48,262,934 Singapore Telecommunications Ltd. Diversified Telecommunication Services 25,405,460 73,976,585 United Overseas Bank Ltd. Banks 2,491,700 34,413,020 156,652,539 South Korea 6.2% Hana Financial Group Inc. Banks 860,218 21,768,568 Hyundai Mobis Co. Ltd. Auto Components 244,635 61,129,019 Hyundai Motor Co. Automobiles 224,888 27,688,646 KB Financial Group Inc. Banks 1,021,878 35,144,800 Samsung Electronics Co. Ltd. Technology Hardware, Storage & Peripherals 99,086 143,874,959 289,605,992 Spain 0.9% Telefonica SA Diversified Telecommunication Services 4,389,362 44,468,879 Sweden 0.8% Getinge AB, B Health Care Equipment & Supplies 2,003,891 38,861,499 Switzerland 6.6% a Glencore PLC Metals & Mining 22,002,070 60,528,905 Novartis AG Pharmaceuticals 583,334 45,881,214 Roche Holding AG Pharmaceuticals 417,760 103,649,724 Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) Swiss Re AG Insurance UBS Group AG Capital Markets Taiwan 1.9% Catcher Technology Co. Ltd. Technology Hardware, Storage & Peripherals Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment Thailand 0.9% Bangkok Bank PCL, fgn. Banks Bangkok Bank PCL, NVDR Banks United Kingdom 18.8% Aviva PLC Insurance BAE Systems PLC Aerospace & Defense Barclays PLC Banks BP PLC Oil, Gas & Consumable Fuels Carillion PLC Construction & Engineering GlaxoSmithKline PLC Pharmaceuticals HSBC Holdings PLC Banks International Consolidated Airlines Group SA Airlines Johnson Matthey PLC Chemicals Kingfisher PLC Specialty Retail a LivaNova PLC Health Care Equipment & Supplies Petrofac Ltd. Energy Equipment & Services Royal Dutch Shell PLC, B Oil, Gas & Consumable Fuels b Royal Dutch Shell PLC, B, ADR Oil, Gas & Consumable Fuels Sky PLC Media a Standard Chartered PLC Banks a Tesco PLC Food & Staples Retailing Vodafone Group PLC Wireless Telecommunication Services United States 1.1% Chubb Ltd. Insurance Total Common Stocks (Cost $3,694,641,393) Short Term Investments 1.2% Money Market Funds (Cost $39,492,992) 0.8% United States 0.8% a,c Institutional Fiduciary Trust Money Market Portfolio Investments from Cash Collateral Received for Loaned Securities (Cost $16,280,775) 0.4% Money Market Funds 0.4% United States 0.4% a,c Institutional Fiduciary Trust Money Market Portfolio Total Investments (Cost $3,750,415,161) 99.9% Other Assets, less Liabilities 0.1% Net Assets 100.0% $ a Non-income producing. b A portion or all of the security is on loan at September 30, 2016. c See Note 5 regarding investments in affiliated management investment companies. Templeton Institutional Funds Statement of Investments, September 30, 2016 (unaudited) (continued) A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Templeton Institutional Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Templeton Institutional Funds (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of four separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Effective June 30, 2016, Foreign Equity Series was renamed International Equity Series. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Investments in open-end mutual funds are valued at the closing NAV. Investments in time deposits are valued at cost, which approximates fair value. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. INCOME TAXES At September 30, 2016, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Emerging Markets Foreign Smaller Global Equity International Series Companies Series Series Equity Series Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended September 30, 2016, certain or all Funds held investments in affiliated management investment companies as follows: % of Affiliated Number of Fund Shares Shares Held Number of Outstanding at Beginning Gross Gross Shares Held at Value at End Investment Realized Held at End of of Period Additions Reductions End of Period of Period Income Gain (Loss) Period Emerging Markets Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - - a Foreign Smaller Companies Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % Global Equity Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio - ) - $ - $ - $ - - International Equity Series Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio ) $ $ - $ - % a Rounds to less than 0.1%. 6. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2016, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Emerging Markets Series Assets: Investments in Securities: Equity Investments: a Russia $ $ $ - $ All Other Equity Investments b - - Participatory Notes - - Short Term Investments - - Total Investments in Securities $ $ $ - $ Foreign Smaller Companies Series Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Short Term Investments - Total Investments in Securities $ $ $ - $ Global Equity Series Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ $ - $ International Equity Series Assets: Investments in Securities: Equity Investments a,b $ $ - $ - $ Short Term Investments - - Total Investments in Securities $ $ - $ - $ a Includes common and preferred stocks as well as other equity investments. b For detailed categories, see the accompanying Statement of Investments. 7. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Institutional Funds By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2016 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
